People v Perez (2015 NY Slip Op 06682)





People v Perez


2015 NY Slip Op 06682


Decided on August 26, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
COLLEEN D. DUFFY, JJ.


2013-06441
 (Ind. No. 9703/11)

[*1]The People of the State of New York, respondent,
vAlberto Perez, appellant.


Lynn W. L. Fahey, New York, N.Y. (Denise A. Corsí of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Morgan J. Dennehy of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Dowling, J.), imposed April 18, 2013, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that his sentence was excessive (see People v Mendez, 128 AD3d 859).
ENG, P.J., BALKIN, DICKERSON, CHAMBERS and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court